Douge, J.
In order that a justice’s docket should establish the invalidity of his judgment it must fail to disclose some fact which is not only essential to jurisdiction but which the statute requires shall be entered upon the docket. Crate v. Pettepher, 112 Wis. 252, 87 N. W. 1104. Three such facts are urged hy appellant:
1. The return of service is not fully set forth. If that be conceded, as also that the statute requires it, still the omission does not invalidate the judgment, for the fact is rendered unessential to jurisdiction by the further fact, duly docketed, that defendant appeared generally and requested adjournment, thus conferring jurisdiction of his person. Cron v. Krones, 17 Wis. 401; Griswold v. Nichols, 111 Wis. 344, 87 N. W. 300.
2. Failure to state on the docket the nature of the action, so as to show a subject within the justice’s jurisdiction. The entry is that the written complaint filed presented a claim for an “indebtedness” of $96. The sufficiency of this, even *169upon bral complaint, is strongly intimated, if not authoritatively decided, in Sullivan v. Miles, 117 Wis. 576, 580, 94 N. W. 298. When, however, such description of the cause of action is, as here, supplemented by reference to a written complaint filed, the statutory requirement of “a brief statement of their [pleadings’] nature and a reference to the pleadings filed” is fully satisfied. Ruthe v. G. B. & M. R. Co. 37 Wis. 344; State ex rel. Kaltenbach v. Shiel, 114 Wis. 256, 90 N. W. 112; Sullivan, v. Miles, supra.
3. The omission to state on the docket the fact that evidence was given to support the judgment. If it be conceded that the taking of some evidence is essential to jurisdiction to render judgment (Roberts v. Warren, 3 Wis. 736), yet no •statute requires the fact to be entered on the docket; hence •omission of such entry does not of itself establish that the judgment is void. Crate v. Pettepher, supra.
No other ground of invalidity is suggested. Therefore the court properly refused to strike from its files the justice’s transcript and entries in relation thereto, even if such relief might, under any circumstances, be accorded one not a party to the judgment.
By the Court. — Order affirmed.
•Oassoday, O. J., took no part.